DETAILED ACTION
Claims 1-11 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of German patent application number DE102018221939.7 filed on 12/17/2018 has been received and made of record.
Please provide an English translation of German patent application number DE102018221939.7 to perfect the priority claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 9 describes a computer product, it appears that said claims, taken as a whole, read on computer listings per se.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
Claim 10 specifies a computer-readable medium. Given the broadest reasonable interpretation consistent with the specification and state-of-the-art at the time of invention, the full scope of “computer readable storage medium” covers both non-transitory tangible media (e.g., RAM, ROM, hard drive) and transitory propagating signals (e.g., carrier waves, signals) per se. Transitory propagating signals do not fall within the definition of a process, machine, manufacture or composition of matter and therefore must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory non-transitory to the claimed medium.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Regarding claim 11, the phrase "wherein a lower data rate is required to transmit the relevant surroundings data than to transmit the recorded surroundings data" renders the claim indefinite because independent claim claims “the relevant surroundings data being a subset of the recorded surroundings data that are relevant to the driving situation”. So it is possible that transmit relevant surroundings over network is lower than transmit the recorded surroundings data.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 4-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPubs 2019/0346841 to Litkouhi et al.

    PNG
    media_image1.png
    284
    469
    media_image1.png
    Greyscale

Regarding claim 1, Litkouhi et al. teach a method for situational transmission of surroundings data of a vehicle (abstract, “A system and method for remotely guiding an autonomous vehicle. The method includes receiving, by a controller of the autonomous vehicle, captured information relating to a scene. Controlling the autonomous vehicle through the scene requires input from a remote operator. The method also includes prioritizing the captured information. The method also includes transmitting the captured information to the remote operator based on the prioritizing. the method comprising: 
determining a driving situation of the vehicle (par 0033, par 0035, par 0038-0040, “when autonomous vehicle 100 encounters an atypical driving situation, certain camera/sensor devices can be configured to provide information that is more relevant/useful to the remote operator as compared to the information that is provided by other devices. For example, certain camera/sensor devices can be positioned closer to the atypical driving situation and thus these closely-positioned devices can provide information that is more relevant compared to the information that is provided by other devices that are positioned further away from the atypical driving situation”, “the autonomous vehicle can identify the available camera/sensor devices and the locations of the available devices to the remote operator. One or more embodiments can also determine which information that is captured by the devices is more useful/relevant to the remote operator, and this useful/relevant information can be given higher priority when transferring communication to the remote operator. The relevant information can include, but is not limited to, for example, navigation map information, information relating to the current path of the vehicle, visual information relating to the environment, and/or any other information relating to the driving scenario”); 
determining relevant surroundings data from recorded surroundings data based on the driving situation, the relevant surroundings data being a subset of the recorded surroundings data that are relevant to the driving situation (par 0003-0006, par 0037-0042, par 0068, “when transmitting information to the remote operator, the information typically needs to be transmitted very quickly on limited and 
providing the relevant surroundings data to an external data processing device (par 0036, par 0039-0040, par 0042, par 0068, “FIG. 4 illustrates a process of transmitting communication between a remote operator and an autonomous vehicle in accordance with one or more embodiments. At 410, autonomous vehicle 100 can transmit vehicle camera and/or sensor information toward the remote operator 411. At 420, an information prioritization module of vehicle 100 determines which device 411 in view of the available communication resources …  Base station 440 can transmit the relevant device information towards remote operator 411”).

Regarding claim 4, Litkouhi et al. teach all the limitation of claim 1, Litkouhi et al. further teach further comprising: transmitting the relevant surroundings data to the external data processing device (par 0036, par 0039-0040, par 0042, par 0068, “the autonomous vehicle can identify the available camera/sensor devices and the locations of the available devices to the remote operator. One or more embodiments can also determine which information that is captured by the devices is more useful/relevant to the remote operator, and this useful/relevant information can be given higher priority when transferring communication to the remote operator. The relevant information can include, but is not limited to, for example, navigation map information, information relating to the current path of the vehicle, visual information relating to the environment, and/or any other information relating to the driving scenario”, “FIG. 4 illustrates a process of transmitting communication between a remote operator and an autonomous vehicle in accordance with one or more embodiments. At 410, autonomous vehicle 100 can transmit vehicle camera and/or sensor information toward the remote operator 411. At 420, an information prioritization module of vehicle 100 determines which device information is more useful/relevant to the remote operator 411 in view of the available communication resources …  Base station 440 can transmit the relevant device information towards remote operator 411”).

Regarding claim 5, Litkouhi et al. teach all the limitation of claim 1, Litkouhi et al. further teach wherein the vehicle is configured as an at least partly self-driven vehicle (abstract, “A system and method for remotely guiding an autonomous vehicle”).

Regarding claim 6, Litkouhi et al. teach all the limitation of claim 1, Litkouhi et al. further teach wherein at least one of the relevant surroundings data and the recorded surroundings data include at least one of (i) image data, (ii) video data, (iii) radar data, and (iv) lidar data (par 0002, par 0004, par 0037-0038, par 0063, claim 2, “the captured information includes camera information and/or lidar information and/or radar information and/or other advanced perception sensor information”).

Regarding claim 7, Litkouhi et al. teach a controller for situational transmission of surroundings data of a vehicle (Fig 4, abstract, par 0042, par 0068, “A system and method for remotely guiding an autonomous vehicle. The method includes receiving, by a controller of the autonomous vehicle, captured information relating to a scene. Controlling the autonomous vehicle through the scene requires input from a remote operator”). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 8, Litkouhi et al. teach a transmission system for situational transmission of surroundings data of a vehicle, the transmission system comprising: a recording device configured to record surroundings data; an external data processing device; a controller (Fig 4, abstract, par 0042, “A system and method for remotely guiding an autonomous vehicle. The method includes receiving, by a controller of the 

Regarding claim 9, Litkouhi et al. teach all the limitation of claim 1, Litkouhi et al. further teach wherein the a computer executes a computer program to determine the driving situation of the vehicle, determine the relevant surroundings data, and provide the relevant surroundings data to the external data processing device (abstract, par 0032, par 0069-0072, “Such computer programs, when run, enable the computing system to perform the features discussed herein. In particular, the computer programs, when run, enable processor 702 to perform the features of the computing system. Accordingly, such computer programs represent controllers of the computing system”).

Regarding claim 10, Litkouhi et al. teach all the limitation of claim 9, Litkouhi et al. further teach wherein the computer program is stored on a computer-readable storage medium (abstract, par 0032, par 0069-0072, “the terms “computer program medium,” “computer usable medium,” and “computer-readable medium” are used to refer to media such as main memory 710 and secondary memory 712, removable storage drive 716, and a disk installed in disk drive 714. Computer programs (also called computer control logic) are stored in main memory 710 and/or secondary memory 712. Computer programs also can be received via communications 724. Such computer programs, when run, enable the computing system to perform the features discussed herein”).

Regarding claim 11, Litkouhi et al. teach all the limitation of claim 4, Litkouhi et al. further teach wherein a lower data rate is required to transmit the relevant surroundings data than to transmit the recorded surroundings data (par 0013, par 0039-0040, par 0042, par 0044, par 0058-0060, par 0066, par 0068, “The electronic controller is also configured to transmit the captured information to the remote operator based on the prioritizing. Higher priority information is transmitted to the remote operator“, “if vehicle 100 determines that the quality-of-service metrics of the communication channel indicate that communication resources are limited, then the information prioritization module can prioritize the communication of higher priority information over the communication of lower priority information” (inherent from prior art because important has high priority)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2019/0346841 to Litkouhi et al. in view of U.S. PUPubs 2019/0220002 to Huang et al..

Regarding claim 2, Litkouhi et al. teach all the limitation of claim 1, but keep silent for teaching further comprising at least one of: adjusting the relevant surroundings data based on a change in the driving situation; and adjusting the relevant surroundings data based on a control signal received from the external data processing device.
In related endeavor, Huang et al. teach further comprising at least one of: adjusting the relevant surroundings data based on a change in the driving situation (par 0035-0047, the captured images about environment around vehicle are changing during the vehicle move); and adjusting the relevant surroundings data based on a control signal received from the external data processing device (par 0003, par 0014, “The mobile device may have a graphical display configured to display the FPV. The terminal may allow a user to control and navigate the movable object from the first person view (FPV). In some embodiments, the movable object may be an unmanned aerial vehicle (UAV) “ … the captured images about environment around vehicle are changing when user to control the vehicle).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Litkouhi et al. to include further comprising at least one of: adjusting the relevant surroundings data based on a change in the driving situation; and adjusting the relevant surroundings data based on a control signal received from the external data processing device as taught 

Regarding claim 3, Litkouhi et al. as modified by Huang et al. teach all the limitation of claim 2, and Huang et al. further teach the adjusting the relevant surroundings data based on the control signal further comprising: adjusting the relevant surroundings data based on the control signal and suppressing the adjusting of the relevant surroundings data based on the change in the driving situation (par 0035-0047, the captured images about environment around vehicle are changing during the vehicle move); par 0003, par 0014, “The mobile device may have a graphical display configured to display the FPV. The terminal may allow a user to control and navigate the movable object from the first person view (FPV). In some embodiments, the movable object may be an unmanned aerial vehicle (UAV) “ … the captured images about environment around vehicle are changing when user is control the vehicle and which environment around vehicle is determined by user).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571)272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616